Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Election/Restrictions
Applicant's election with traverse of group II, claims 21 and 25 and a squeeze or extract of common mushroom (Agaricus bisporus) in the reply filed on 5/18/2021.
Claims 21, 25 and new claim 29 are under consideration in the instant Office Action.
Withdrawn Rejections
The rejection of claims 21, 25 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Thangthaeng et al., 2015 (IDS, 8/8/2019) is moot since the claims are cancelled.

The rejection of claims 21, 25 and 27-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 and 25 of copending Application No. 16/471,718 in view of Thangthaeng et al., 2015 is moot since the claims are cancelled.
The rejection of claims 21, 25 and 27-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 25 and 28 of copending Application No. 16/957,798 in view of Thangthaeng et al., 2015 is moot since the claims are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 29 and new claim 30, set forth below, are allowed because the prior art fails to teach that the administration of common mushroom Agaricus bisporus improves agility in a subject. Applicant’s argument that the Thangthaeng et al., 2015 (IDS, 8/8/2019) reference fails to teach improvement of agility in the mouse subject is found persuasive. While Thangthaeng does teach that orally administering the extract of the common mushroom, Agaricus bisporus, lead to an improvement in motor control which is seen as improved balance (see page 1081, 2nd column, 2nd paragraph), Thangthaeng specifically reports that the rotarod test fails to improve fine motor coordination and stamina (see section 3.2). These are the skills that would be required in agility, which is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele Cimbala on 3/9/2022.

The application has been amended as follows: 
Cancel claims 21 and 25.
29. A method for improving a subject's agility, the method comprising administering a Glucose-Dependent Insulinotropic Polypeptide (GIP) function inhibitor to a subject in need thereof, thereby improving the subject's agility, wherein the GIP function inhibitor is a GIP secretion- or increase-suppressing agent, and wherein the GIP secretion- or increase-suppressing agent is an extract of common mushroom (Agaricus bisporus).
30.  A method for improving a subject's agility, the method comprising administering a Glucose-Dependent Insulinotropic Polypeptide (GIP) function inhibitor to a subject in need thereof, thereby improving the subject's agility, wherein the GIP function inhibitor is a GIP secretion- or increase-suppressing agent, and wherein the GIP secretion- or increase-suppressing agent is a squeeze of common mushroom (Agaricus bisporus).

Conclusion
Claims 29 and 30 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649